OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

MANSFIELD, Judge.
A jury found appellant guilty of aggravated assault. The trial court assessed punishment at five years confinement in the Texas Department of Criminal Justice — Institutional Division. The Court of Appeals affirmed appellant’s conviction. Hardeman v. State, 868 S.W.2d 404 (Tex.App.—Austin 1993).
After careful review of the petition for discretionary review and the opinion of the Court of Appeals, we have determined that appellant’s petition for discretionary review was improvidently granted.
Appellant’s petition for discretionary review is dismissed.
CLINTON, J., dissents.
KELLER, J., not participating.